Exhibit 10.2
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (this “Agreement”) is dated as of June 23,
2008 between Securus Technologies, Inc., a Delaware corporation (the
“Corporation”), and Richard A. Smith (the “Executive”). Capitalized terms not
otherwise defined herein shall have their respective meanings as set forth in
the Securus Technologies, Inc. 2004 Restricted Stock Plan (the “Plan”).
W I T N E S S E T H:
     WHEREAS, the Corporation and the Executive desire that the Corporation
grant to the Executive shares of Class B Common Stock equal to approximately
five percent (5%) of the aggregate of the Corporation’s outstanding Common
Stock, par value $.001 per share (“Common Stock”), Class B Common Stock, par
value $.001 per share, warrants to purchase Common Stock (on an as exercised
basis), and Series A Convertible Preferred Stock (the “Series A Preferred
Stock”)(on an as converted basis), in each case, as of July 1, 2008; and
     WHEREAS, as of the date hereof, each share of Series A Preferred Stock is
convertible into 1 share of Common Stock; and
     WHEREAS, the Certificate of Designation for the Series A Preferred Stock
(the “Certificate of Designation”) provides that if the Corporation’s Credit
Facility Cash Flow (as defined in the Certificate of Designation) for the
12 months ended June 30, 2008 is less than $45,000,000, each share of Series A
Preferred Stock is convertible into 200 shares of Common Stock; and
     WHEREAS, the Corporation desires to issue to the Executive either
(a) fifty-seven thousand seventy-two 61/100 (57,072.61) shares of the
Corporation’s Class B Common Stock if each share of Series A Preferred Stock is
convertible into 200 shares of Common Stock as of June 30, 2008 pursuant to
Section 5(d)(iii) of the Certificate of Designation, or (b) three-hundred
twenty-three 56/100 (323.56) shares of the Corporation’s Class B Common Stock if
each share of the Series A Preferred Stock is not convertible into 200 shares of
Common Stock as of June 30, 2008, (the “Restricted Stock”).
     NOW, THEREFORE, in consideration of the Executive’s employment with the
Corporation, and as an inducement and incentive to the Executive to enter into
an Employment Agreement (and other good and valuable consideration receipt of
which is hereby acknowledged), the Corporation hereby agrees to grant to the
Executive the Restricted Stock, pursuant to the terms and subject to the
conditions of the Plan and this Agreement, including a restriction period (the
“Restriction Period”) and such other restrictions as are hereinafter set forth,
and in connection with such purchase and sale, Corporation and the Executive
agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Grant of Restricted Stock.
          (a) The Corporation hereby grants to the Executive, the Restricted
Stock. Subject to Section 4, the Restriction Period and the other restrictions
contained herein and those restrictions set forth in that certain Stockholders’
Agreement by and among the Corporation and the investors and management
stockholders named therein (the “Stockholders’ Agreement”), on or before
September 15, 2008, the Corporation shall deliver to the Executive stock
certificates evidencing shares of Restricted Stock in the amount of either
(i) fifty-seven thousand seventy-two 61/100 (57,072.61), if each share of
Series A Preferred Stock is convertible into 200 shares of Common Stock as of
June 30, 2008, or (ii) three-hundred twenty-three 56/100 (323.56) shares if each
share of the Series A Preferred Stock is not convertible into 200 shares of
Common Stock as of June 30, 2008. If at any time after September 15, 2008 it is
determined that each share of the Series A Preferred Stock was not convertible
into 200 shares of Common Stock as of June 30, 2008, the shares of Restricted
Stock shall be immediately reduced to three-hundred twenty-three 56/100 (323.56)
without any further action by the Executive and, within five (5) days written
notice thereof, the Executive shall return to the Corporation any stock
certificates issued to him evidencing shares in excess of such amount.
          (b) In connection with the grant of the Restricted Stock hereunder,
the Executive represents and warrants to the Corporation that:
     (i) The Restricted Stock to be received by the Executive pursuant to this
Agreement will be for the Executive’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act of 1933,
as amended (the “Securities Act”), or any applicable state securities laws, and
the Restricted Stock will not be disposed of by the Executive in contravention
of the Securities Act or any applicable state securities laws or the
Stockholders’ Agreement.
     (ii) The Executive is able to evaluate the risks and benefits of the
Restricted Stock. The Executive is an officer of the Corporation and is an
“accredited investor” within the meaning of the Securities Act. The Executive is
domiciled in, and the certificates representing the Restricted Stock will come
to rest in, the State of Texas.
     (iii) The Executive acknowledges that the Restricted Stock has not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.
     (iv) The Executive has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the Restricted Stock and has had
full access to such other information concerning the Corporation as he has
requested. The Executive has also reviewed, or has had an opportunity to review,
the Corporation’s certificate of incorporation, bylaws and financial statements.
The Executive acknowledges and understands that (a) it is unlikely that the
Corporation will pay dividends in respect of the Restricted Stock and
(b) payment of dividends and distributions in respect of the Restricted Stock
may be restricted by the financing documents that the Corporation may enter into
and may be restricted by future

2



--------------------------------------------------------------------------------



 



agreements or instruments binding on the Corporation, its operating subsidiaries
or its properties. The Restricted Stock is junior to the Series A Preferred
Stock, par value $.01 per share and the Common Stock, $0.01 par value per share
(the “Common Stock”), in right of payment upon liquidation of the Corporation.
The Executive agrees and acknowledges that no other Person has acted, is
expected to act, or will act as the agent or financial advisor of such Executive
in connection with making, closing or monitoring of his investments hereunder.
The Executive acknowledges that he has been advised that an investment in the
Restricted Stock involves a high degree of risk and is suitable only for persons
of adequate financial means who have no need for liquidity with respect to this
investment and that there may be a complete loss of his investment.
     (v) This Agreement constitutes the legal, valid and binding obligation of
the Executive, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Executive is a party or any judgment, order or decree to
which the Executive is subject.
          (c) The Corporation represents and warrants to the Executive that the
Restricted Stock issued under this Agreement is duly and validly authorized and
issued, fully paid and non-assessable and has not been issued in violation of
any pre-emptive or similar right of any person or of any federal or state
securities law.
     2. Corporation’s Right to Purchase Stock.
          (a) Immediately following termination under any circumstances of the
Executive’s employment with the Corporation or a Subsidiary, the Corporation
shall have the right, but not the obligation, to purchase any or all of the
shares of Restricted Stock then held by the Executive or any permitted
transferee of such Restricted Stock (other than shares of Restricted Stock that
are Vested Restricted Stock (as defined below) and the maximum number of shares
of Restricted Stock that remain subject to the vesting provisions of Section
3(b) after such termination) by delivering written notice to the Executive
and/or such transferee within ninety (90) calendar days (or, if such termination
of employment occurs by reason of the Executive’s death or Disability, one
hundred eighty (180) days) after such termination of employment, at the purchase
price determined in accordance with Section 2(b). In addition, in the event of a
Sale of the Corporation, the Corporation shall have the right, but not the
obligation, to purchase on the closing date of the Sale of the Corporation any
or all of the shares of Restricted Stock described in Sections 3(b) and 3(c)
hereof as to which the Restriction Period has not lapsed after giving effect to
such Sale of the Corporation; provided, however, that if H.I.G.-TNetix, Inc.
and/or its affiliates retain capital stock in the Corporation after a Sale of
the Corporation then the effectiveness of the provisions of this Section 2
granting the Corporation the right to purchase shares of Restricted Stock shall
be deferred until the date that H.I.G.-TNetix and its affiliates have sold all
of the capital stock in the Corporation held by such entities. As used herein,
the term “Vested Restricted Stock” will mean the shares of Restricted Stock as
to which the Restriction Period has lapsed in accordance with Section 3.

3



--------------------------------------------------------------------------------



 



          (b) The purchase price to be paid by the Corporation for any shares of
Restricted Stock to be purchased pursuant to Section 2(a) shall be the lesser
of: (A) the fair market value of such shares of Restricted Stock as of the date
the Corporation purchases such shares and (B) $.01 for each share of Restricted
Stock.
          (c) If the Corporation elects to exercise its right to purchase any
Restricted Stock under this Section 2, the closing of the purchase by the
Corporation of the Restricted Stock shall take place no later than thirty
(30) days after the exercise of such right, which time in the case of the death
of the Executive may be extended to provide for probate of the Executive’s
estate. On the date scheduled for such closing, the price for the shares of the
Restricted Stock shall be paid by the Corporation by (i) check or checks to the
record holder of such shares against delivery of a certificate or certificates
representing the purchased shares in proper form for transfer or (ii) offsetting
amounts outstanding under any indebtedness or obligations owed by the Executive
or permitted transferees thereof to the Corporation or any affiliate thereof. In
connection with such closing, such record holder shall warrant in writing to the
Corporation good and marketable title to the Restricted Stock, free and clear of
all claims, liens, charges, encumbrances and security interests of any nature
whatsoever except those under this Agreement and the Stockholders’ Agreement.
All repurchases of the Restricted Stock by the Corporation will be subject to
applicable restrictions contained in the Delaware General Corporation Law and in
the Corporation’s and any affiliate’s debt and equity financing agreements. If
any such restrictions prohibit the Corporation’s purchase of the Restricted
Stock pursuant to this Section 2 which the Corporation is otherwise entitled to
make, the Corporation may make such purchases as soon as it is permitted to do
so under such restrictions.
     3. Restriction Period. The Restriction Period applicable to all of the
shares of Restricted Stock shall commence on the date of this Agreement and
shall end (without duplication) as follows:
          (a) With respect to 50% of the total number of shares of Restricted
Stock, the Restriction Period shall end as to 12.5% of the total number of
shares of Restricted Stock on June 30, 2009, and as to an additional 12.5% of
the total number of shares of Restricted Stock on each subsequent June 30 during
the period through and including June 30, 2012, if, except to the extent
provided in Sections 3(d) and (e), as of each such date the Executive is, and
has been, continuously employed by the Corporation since the date of this
Agreement.
          (b) With respect to 25% of the total number of shares of Restricted
Stock, in the event (i) (a) of a sale by H.I.G.-TNetix, Inc. and/or its
affiliates of all or any portion of the capital stock of the Corporation owned
by them to any entity, person or group that is not an affiliate of
H.I.G.-TNetix, Inc. or (b) of the receipt by H.I.G.-TNetix, Inc. and/or its
affiliates of other Proceeds, (ii) the aggregate Proceeds (as defined below) to
H.I.G.-TNetix, Inc. and/or its affiliates meet or exceed the applicable multiple
of its Investment set forth below, and (iii) the Executive is and has remained
in the continuous employ of the Corporation since the date of this Agreement to
the date of such sale or receipt of such Proceeds, then the Restriction Period
shall end as to the highest corresponding “Applicable Percentage” of the total
number of shares of Restricted Stock set forth below:

4



--------------------------------------------------------------------------------



 



          Multiple of HIG’s Investment   Applicable Percentage
At least 1.0x but less than 2.0x
    8.33 %
At least 2.0x but less than 3.0x
    16.66 %
At least 3.0x
    25.00 %

; provided that in the event of the termination of the employment of the
Executive (x) without Cause (as defined in the Employment Agreement) or (y) as a
result of Constructive Discharge (as defined in the Employment Agreement) or
(z) as a result of the Executive’s death or because he has become disabled such
that he is unable to perform the essential functions of his job with reasonable
accommodation for a period of not less than fifteen (15) consecutive weeks, then
upon such sale or receipt of such other Proceeds by H.I.G.-TNetix, Inc. and/or
its affiliates as described above in this Section 3(b), the Restriction Period
shall end as to the highest corresponding Applicable Percentage set forth above
in this Section 3(b) multiplied by the applicable percentage set forth in the
following table:

          Date of Termination of Employment   Modified Applicable Percentage  
On or after July 1, 2009 but before June 30, 2010
    25 %
On or after July 1, 2010 but before June 30, 2011
    50 %
On or after July 1, 2011 but before June 30, 2012
    75 %
On or after July 1, 2012
    100 %

          (c) With respect to the remaining 25% of the total number of shares of
Restricted Stock, the Restriction Period shall end subject to such terms and
conditions as may be determined annually by the Board with the active
participation and involvement of the Executive in all aspects of the process.
The Corporation understands, acknowledges and agrees that the shares of
Restricted Stock subject to this Section 3(c) will vest (i) based upon
measurable objectives, (ii) up to 6.25% annually beginning on June 30, 2009 and
ending on June 30, 2012, and (iii) in increments based upon achievement of
specific milestones if, except to the extent provided in Sections 3(d) and (e),
as of the date of the achievement of each such specific milestone the Executive
is, and has been, continuously employed by the Corporation since the date of
this Agreement.
          (d) Upon the termination of the employment of the Executive without
Cause or as a result of Constructive Discharge prior to the end of the
Employment Period (as defined in the Employment Agreement), (i) the shares of
Restricted Stock subject to the provisions of Section 3(a) which have not (as of
the occurrence of such termination of employment) become Vested Restricted Stock
will upon such occurrence become Vested Restricted Stock and (ii) the shares of
Restricted Stock subject to the provisions of Section 3(c) which are subject to
vesting during the fiscal year in which such termination of employment occurs
but which have not (as of the occurrence of such termination of employment)
become Vested Restricted Stock will upon such occurrence become Vested
Restricted Stock.

5



--------------------------------------------------------------------------------



 



          (e) Upon the termination of the employment of the Executive as a
result of the Executive’s death or because he has become disabled such that he
is unable to perform the essential functions of his job with reasonable
accommodation for a period of not less than fifteen (15) consecutive weeks,
(i) the shares of Restricted Stock subject to the provisions of Section 3(a)
which are subject to vesting on the next succeeding June 30 will become Vested
Restricted Stock on such June 30 and (ii) the shares of Restricted Stock subject
to the provisions of Section 3(c) which are subject to vesting during the fiscal
year in which such termination of employment occurs but which have not (as of
the occurrence of such termination of employment) become Vested Restricted Stock
will upon such occurrence become Vested Restricted Stock.
          (f) Upon the occurrence of a Change of Control (as defined in the
Employment Agreement) (i) the shares of Restricted Stock subject to the
provisions of Section 3(a) which are not Vested Restricted Stock (as of the
occurrence of such Change of Control) will upon such occurrence become Vested
Restricted Stock, (ii) the shares of Restricted Stock subject to the provisions
of Section 3(b) which are not Vested Restricted Stock (as of the occurrence of
such Change of Control) shall be subject to the provisions of Section 2,
(iii) the shares of Restricted Stock subject to the provisions of Section 3(c)
that are subject to vesting during the fiscal year in which the Change of
Control occurs but which have not (as of the occurrence of such Change of
Control) become Vested Restricted Stock will upon such occurrence become Vested
Restricted Stock and (iv) the shares of Restricted Stock subject to the
provisions of Section 3(c) that are subject to vesting after the fiscal year in
which the Change of Control occurs shall become Vested Restricted Stock in the
same proportionate percentage as the shares of Restricted Stock subject to the
provision of Section 3(b) become Vested Restricted Stock; provided, that if
H.I.G.-TNetix, Inc. and/or its affiliates retain capital stock in the
Corporation after a Sale of the Corporation, shares of Restricted Stock held by
the Executive that do not become Vested Restricted Stock following the
consummation of the Sale of the Corporation will not terminate or be cancelled
until the date that H.I.G.-TNetix and its affiliates have sold all of the
capital stock in the Corporation held by such entities.
     4. Legends. The Executive acknowledges that all stock certificates
representing shares of Restricted Stock shall bear the following legends and
such other legends as may be required by law or contract unless and until the
underlying Restricted Stock is no longer subject to such restrictions:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND OTHER
AGREEMENTS SET FORTH IN A RESTRICTED STOCK PURCHASE AGREEMENT AND A
STOCKHOLDERS’ AGREEMENT. A COPY OF SUCH AGREEMENTS MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE CORPORATION’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.

6



--------------------------------------------------------------------------------



 



The Executive shall deposit all stock certificates representing Restricted Stock
subject to the Restriction Period and other restrictions contained herein with
the Corporation or its designee together with a stock power endorsed in blank,
to be held by Corporation or such designee until the expiration of the
applicable restrictions. Upon expiration of the restrictions with respect to
shares of Restricted Stock, at the request of the Executive the Corporation
shall promptly deliver a certificate or certificates representing the shares of
Restricted Stock as to which the restrictions have lapsed to the Executive,
subject to satisfaction of any tax obligations in accordance with Section 7
hereof, and subject to Sections 2, 5, 8, 9, 11 and 12 hereof and the
Stockholders’ Agreement. A stock certificate representing the shares of
Restricted Stock that are not subject to restrictions on the date hereof shall
be issued to the Executive, subject to satisfaction of any tax obligations in
accordance with Section 7 hereof, and subject further to Section 8 hereof and
the transfer restrictions set forth in the Stockholders’ Agreement.
     5. Transfer. The Executive acknowledges that prior to the expiration of the
applicable portion of the Restriction Period, the applicable Restricted Stock
may not be Transferred. Upon the expiration of the applicable portion of the
Restriction Period, as set forth in Section 3 hereof, the restrictions on
Transfer of the applicable Restricted Stock set forth above in this Section 5
shall lapse; provided however that the Restricted Stock shall be subject to the
restrictions on Transfer set forth in the Stockholders’ Agreement.
     6. Voting and Dividends. The Executive shall have all voting and dividend
rights if applicable of a stockholder with respect to the Restricted Stock for
record dates occurring on or after the date of this Agreement and prior to the
date any such shares of Restricted Stock are forfeited in accordance with this
Agreement. Any dividends or distributions to the extent paid or made with
respect to the Restricted Stock shall, during the Restriction Period, be
deposited, together with a stock power endorsed in blank or other appropriate
instrument of transfer, with the Corporation or any holder appointed pursuant to
Section 4 hereof, and shall be subject to the same restrictions (including,
without limitation, the Restriction Period) as the Restricted Stock and
otherwise considered to be such Restricted Stock for all purposes hereunder.
Upon Restricted Stock becoming Vested Restricted Stock, all dividends and
distributions deposited with the Corporation with respect to such shares of
Vested Restricted Stock will be delivered to the Executive, subject (in the case
of dividends or distribution consisting of securities subject to the
Stockholders’ Agreement) to the restrictions set forth in the Stockholders’
Agreement.
     7. Taxes. The Executive acknowledges the existence of Federal, state and
local income tax and employment tax withholding obligations with respect to the
Restricted Stock and agrees that such must be met. If required by applicable
law, the Executive shall be required to pay such taxes, if any, to the
Corporation in cash upon the expiration of the applicable Restriction Period
(including any portion thereof) or such earlier dates as the Executive elects
pursuant to Section 83(b) of the Code, or as of which the value of any shares of
Restricted Stock first becomes includible in the Executive’s gross income for
income tax purposes. If tax withholding is required by applicable law, in no
event shall Restricted Stock be delivered to the

7



--------------------------------------------------------------------------------



 



Executive until he has paid to the Corporation in cash the amount of such tax
required to be withheld with respect to the Restricted Stock or otherwise
entered into an agreement satisfactory to the Corporation providing for payment
of withholding tax. IN THE EVENT THAT THE EXECUTIVE MAKES AN EFFECTIVE ELECTION
WITH THE INTERNAL REVENUE SERVICE PURSUANT TO SECTION 83(B) OF THE CODE WITH
RESPECT TO ANY OR ALL OF THE RESTRICTED STOCK, THE EXECUTIVE AGREES TO NOTIFY
THE CORPORATION OF SUCH ELECTION IN WRITING WITHIN THIRTY (30) DAYS OF SUCH
ELECTION. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS 30 DAYS FROM THE DATE OF THIS
AGREEMENT IN WHICH TO FILE AN ELECTION UNDER SECTION 83(B) OF THE CODE.
     8. Stockholders’ Agreement. The Executive acknowledges that the shares of
Restricted Stock received by him under this Agreement shall be subject to the
Stockholders’ Agreement, and such shares of Restricted Stock (or any right or
interest in such shares) cannot be Transferred except as permitted by the
Stockholders’ Agreement. On the date hereof, the Executive is bound by the terms
and conditions of the Stockholders’ Agreement with respect to the Restricted
Stock and any other shares of capital stock of the Corporation purchased or
received by him.
     9. No Obligations of Employment. This Agreement shall not confer upon the
Executive any express or implied right to be retained in the service of the
Corporation or a Subsidiary for any period or at all, nor restrict in any way
the right of the Corporation or any Subsidiary, which is hereby expressly
reserved, to terminate his employment at any time with or without cause.
     10. Forfeiture. Notwithstanding any other provisions of this Agreement to
the contrary, in the event of a breach by the Executive of (i) any of the
covenants and agreements of the Executive set forth in Section 6(a) of the
Employment Agreement (Confidential Information) and such breach has a materially
adverse effect on the Corporation or (ii) any of the other covenants and
agreements of the Executive set forth in Sections 6(d) and (e) of the Employment
Agreement (Non-Competition; Non-Competition in Expansion Markets), then all of
the Restricted Stock then held by the Executive (whether or not then subject to
the Restriction Period) will be immediately and unconditionally forfeited and
revert to Corporation, without any action required by the Executive or the
Corporation.
     11. Delivery of Agreement. The purchase of Restricted Stock set forth in
this Agreement shall be subject to cancellation by the Corporation unless
(i) within ten (10) days of the date hereof the Executive delivers or mails to
the Corporation a copy of this Agreement, duly executed by the Executive, and
(ii) within thirty (30) days of the date hereof the Executive delivers or mails
to the Corporation or its designee the stock certificates for the Restricted
Stock that is subject to the Restriction Period on the date hereof together with
stock powers endorsed by the Executive in blank, or other appropriate
instruments of transfer.
     12. Government Regulations. This Agreement and the obligation of the
Corporation to transfer shares of Restricted Stock hereunder shall be subject to
all applicable Federal and state laws, rules and regulations and any regulation,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Corporation’s

8



--------------------------------------------------------------------------------



 



board of directors shall, in its discretion, determine to be necessary or
applicable in all respects. If at any time the Corporation shall determine, in
its discretion, that the listing, registration or qualification of shares of
Stock upon any national securities exchange or under any state or Federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable, the Corporation shall not be required to issue or deliver any
certificates for shares of Stock unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the
Corporation.
     13. Definitions.
“Investment” means the aggregate amount of any equity contributions made by
H.I.G.-TNetix, Inc. and/or its affiliates in the Corporation.
“Sale of the Corporation” has the meaning set forth in the Stockholders’
Agreement.
“Proceeds” means the proceeds that consist of cash and cash equivalents paid to
H.I.G.-TNetix, Inc. and/or its affiliates, (i) including without limitation (1)
all fees, payments and distributions paid by the Corporation and/or its
subsidiaries to H.I.G.-TNetix, Inc. and/or the affiliates of H.I.G.-TNetix, Inc.
(other than reimbursements for out of pocket expenses paid by H.I.G.-TNetix,
Inc. or its affiliates on behalf of the Corporation) and (2) all amounts
realized by H.I.G. TNetix, Inc. and/or its affiliates, directly or indirectly,
with respect to the Investment, will be included (regardless of the nature of
the payment (e.g., dividend, fee for services, proceeds from sale of stock,
etc.)), but (ii) excluding all amounts used to repay any principal, interest,
fees or other out of pocket expenses relating to indebtedness of the
Corporation; provided that if, at any time after the Corporation’s initial
public offering of common stock (the “IPO”), H.I.G.-TNetix, Inc. distributes to
its affiliates such common stock in the Corporation then H.I.G.-TNetix, Inc.
shall be deemed to have received Proceeds equal to the product of (x) the number
of shares of common stock so distributed multiplied by (y) the average closing
price per share of the Corporation’s publicly-traded common stock over the five
(5) consecutive trading days immediately preceding the date of such
distribution; provided further, that if, at any time prior to the Corporation’s
IPO, H.I.G.-TNetix, Inc. distributes to its affiliates capital stock in the
Corporation then the Corporation and the Executive shall mutually agree as to
any adjustments to this Agreement as shall be necessitated by such distribution.
“Transfer” means to pledge, assign, encumber, sell, contract to sell, lend, make
any short sale of, grant any option, right or warrant for the purchase of, or
otherwise transfer or dispose of, directly or indirectly (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings, including, without limitation,
bankruptcy), any Restricted Stock or enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Restricted Stock.

9



--------------------------------------------------------------------------------



 



     14. Notice. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing and if and when sent by certified or registered mail, with postage
prepaid, if to the Executive, to the Executive’s residence (as noted in the
Corporation’s records), or, if to the Corporation, to the Corporation’s
principal office, as the case may be.
     15. Amendment. This Agreement may be amended by the Corporation without the
consent of the Executive, provided that such amendment would not materially
impair any previously accrued rights of the Executive under this Agreement.
     16. Severability. If any of the provisions of this Agreement should be
deemed unenforceable, the remaining provisions shall remain in full force and
effect.
     17. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware applicable to contracts executed and to be performed entirely within
such state, without regard to the conflict of law provisions thereof.
     18. Assignment. This Agreement may not be transferred, assigned, pledged or
hypothecated by either party hereto, other than by operation of law. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns, including, in the
case of the Executive, the estate, heirs, executors, legatees, administrators,
and personal representatives thereof. Each of the parties hereto intends that
this Agreement shall not benefit or create any right or cause of action in or on
behalf of any person other than the parties hereto.
     19. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute one and the same instrument.
[SIGNATURES ON THE FOLLOWING PAGE]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Restricted Stock
Agreement as of the date first above written.

            SECURUS TECHNOLOGIES, INC.
      By:           Title:             

                        Richard A. Smith           

11